Opinion issued June 14, 2007







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00466-CV



IN RE DOUGLAS A. TERRY, D.D.S., DOUGLAS A. TERRY, D.D.S., INC.
AND DOUGLAS A. TERRY ENTERPRISES, INC., Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relators, Douglas A. Terry, D.D.S, Douglas
A. Terry, D.D.S., Inc, and Douglas A. Terry Enterprises, Inc., challenge the trial
court's (1) refusal to stay discovery in the underlying case.
	We deny the petition for writ of mandamus.
PER CURIAM


Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
 
1.          -   
             
  -